Citation Nr: 1520785	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-21 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for generalized anxiety disorder with depression (also referred to as posttraumatic stress disorder (PTSD)). 


REPRESENTATION

Appellant represented by:	Barry H. Oxenburg, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO increased the rating for the service-connected psychiatric disability from 10 to 70 percent, effective September 17, 2010 and denied a total disability rating for compensation based upon individual unemployability (TDIU).  In a July 2013 rating decision, the RO granted TDIU, effective September 17, 2010, the date of the claim.  In an August 2013 statement, the Veteran said he is satisfied as to the TDIU; thus, that issue is not before the Board.  


FINDING OF FACT

The Veteran's service-connected generalized anxiety disorder with depression does not produce total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for generalized anxiety disorder with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.130, Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice was provided in September 2010.

VA has obtained VA medical records; assisted the Veteran in obtaining evidence; and obtained VA examinations or opinions in 2011, 2012 and 2013.  The examinations are adequate as they provide all information necessary to rate the disability at issue.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  (He was sent VA Forms 21-4138 in 2010 and 2011, to authorize VA to obtain private treatment records, and he was advised to submit any treatment records, but he did not send or authorize VA to obtain reports of private treatment which have been mentioned in the record).  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran submitted the current claim for increased rating in September 2010.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's generalized anxiety disorder with depression is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders.  Under that rating criteria, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).
 
GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

On VA outpatient treatment in December 2010, the Veteran had anhedonia, poor concentration, and poor morning energy.  He reported having anxiety attacks that last several hours and that he would yell at others.  On mental status examination, he was well groomed with good eye contact and no psychomotor agitation or retardation.  Speech was normal and mood was depressed, and he had a flat affect.  Thought processes were goal directed with no circumstantiality, tangentiality, flight of ideas or suicidal or homicidal ideation.  He had no hallucinations, paranoid ideation, or ideas of reference.  He was oriented to person, place, and time, and his insight and judgment were good.  His GAF was 50.  Increased medication was prescribed.

VA outpatient treatment from February 2011 show that the Veteran was well groomed and had good eye contact.  His affect was slightly constricted and his thought processes were normal.  He had no suicidal or homicidal ideation or hallucinations, delusions, or ideas of reference.  His GAF was 50.  In March 2011, the Veteran reported sleeping 4-5 hours a night and feeling fatigued during the day.  He felt on and off depressed but felt medication was helping more than before.  He had fair concentration, no suicidal or homicidal ideation, and decreased anxiety with no mania or psychosis.  His GAF was 60.  
 
On VA examination in June 2011, the Veteran was interviewed and his record was reviewed.  His complaints included crying at the drop of a hat; anxiety leading to agitation; and jumpiness.  He also had thoughts he felt he was unable to control, and described himself as feeling "paralyzed" for days.  He often realized after the fact that he had been overly worried and that his level of distress had been excessive.  There were times when he was not interested in activities that he usually enjoyed, such as watching sports.  His wife would have to encourage him to get out of the house at those times.  Currently, he was unemployed.  The Veteran described mild to moderate impact or impairment in occupational functioning as a result of psychiatric symptoms, with employment absenteeism due in part to treatment of psychiatric symptoms.  The examiner felt that the Veteran was not unemployable on the basis of his service-connected anxiety disorder alone.  He had maintained employment for several decades despite the presence of anxiety and depression.  This suggested that he was most likely not unemployable solely due to his anxiety disorder.  The Veteran worried that he would not be able to sit in a job, due to anxiety, and that he might break down in tears.  His symptoms of anxiety and depression most likely contributed a mild to moderate degree to impairment in employment functioning, and he most likely was not unemployable on the basis of his service-connected anxiety alone.  The Veteran described a mild to moderate level of impairment in social functioning, and he did describe some social interactions.  He and his wife currently had friends and they would go out to eat and for other activities.  He recognized that he had become more irritable and responded to small matters that would not have bothered him previously.  He described some withdrawal from social relationships due to being upset that his friends were still working and he was unemployed.  

The Veteran's appearance was consistent with his age, and he was well dressed with good grooming and hygiene.  He was alert and oriented to person, place, time, and the purpose of the evaluation.  His behavior was generally appropriate, and his eye contact was good.  His attitude toward the examiner was cooperative but his responses were at times somewhat tangential but he responded to being redirected to the question at hand.  His mood appeared somewhat depressed, his affect was somewhat labile, and he cried at multiple points during the evaluation without it being clear why he was upset.  His thought processes were logical and goal directed, with mild tangentiality and response to redirection.  Thought content was absent for psychosis or mania.  His speech was normal and his judgment was intact, with no descriptions or disclosures of impaired judgment.  He denied any past or present suicidal or homicidal ideation.  He was able to complete activities of daily living, and he paid his bills responsibly and was able to manage his best interests.  He denied use of street drugs and misuse of prescription drugs and reported that he would have a glass of wine once in a while if he and his wife went out for dinner. 

The examiner diagnosed anxiety disorder and depressive disorder, assigned a GAF score of 55 and noted the Veteran had moderate symptoms and associated impairment and function.  

VA outpatient treatment notes from June 2011 include a mental status examination where the Veteran showed a restricted affect.  Thought process was goal directed, without circumstantiality, tangentiality or flight of ideas.  There was no suicidal or homicidal ideation.  The Veteran had no hallucinations and was alert and oriented; insight was described as good.  The record included a GAF score of 60.  In October 2011, the Veteran complained of depression and anhedonia, but denied suicidal and homicidal ideation, and he was well groomed and had good eye contact.  His thought processes were normal and he was oriented to person, place, and time, and had good judgment.  His GAF was 60.  In December 2011, February 2012, and May 2012, findings and symptoms were similar and his GAF was 60.  In August 2012, the Veteran was oriented to person, place, and time, and was pleasant and cooperative.  In November 2012, findings and symptoms were similar to those reported in October 2011.  

On VA psychiatric examination in December 2012, the Veteran reported frequent feelings of internal restlessness, occasional displays of psychomotor restlessness, racing thoughts, and insomnia.  For 1 1/2 years, he had been estranged from his daughter and her family against his will.  This had been a primary source of distress, concern, and grief to the Veteran.  The examiner felt that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, rather than total occupational and social impairment.  The Veteran self-assessed his level of social impairment as moderate and reported that he left home only to attend doctor's appointments, to assist his wife in completing errands in the community, or to attend certain social events on a regular basis.  He reported that he currently had limited motivation for participation in most social activities and that he had several friends that he had maintained moderately successful relationships with.  The Veteran reported that he initiated interactions and maintained conversations when initiated by others, but experienced less motivation to initiate contact with others generally.  He had lost interest in the lives of others but was meeting with 2 of his friends in the upcoming 2 weeks and was looking forward to it.  He reported that he spoke to his sister monthly, that his marriage was good overall, and that he and his wife were taking care of each other with their health problems.  He felt sorry that his wife had shingles.  He had obtained a moderate level of therapeutic benefit from his psychotropic medication and therapy.  Occasionally, he would display verbal aggression toward his wife and others.  He reported occasional waxing and waning of initial insomnia.  He reported chronic sleep impairment and mild memory loss.  The examiner felt, after testing, that his immediate and short term memory were moderately impaired, but that his long term memory was intact.  He did not have memory loss for names of close relatives or his own name.  He had experienced a passive suicidal ideation 2 months beforehand that was brief, lasting no more than 15 minutes.  At the end of the examination, the Veteran thanked the examiner for his time and effort on his behalf.  The diagnoses were anxiety and major depressive disorder.  The examiner assigned a GAF score of 52.  

In an April 2013 addendum to that VA psychiatric examination, the examiner stated that whether the Veteran's current severity of his psychiatric symptoms would result in him experiencing severe impairment in basic occupational skills, and ability to complete even basic occupational tasks, was speculative.  The examiner stated that the Veteran's self-reported psychiatric symptoms would more likely than not be of adequate severity to preclude him from obtaining and maintaining gainful employment, but may require his obtaining employment in an occupational environment that is slow-paced, has clearly defined employment duties, and is of a type that is not physically demanding.  Overall, the examiner felt that the Veteran was currently experiencing a moderate level of impairment in his ability to function, which more than likely would also translate into impairment in his occupational function.  

Based on the evidence, the Board finds that a schedular disability rating in excess of 70 percent is not warranted for the Veteran's service-connected generalized anxiety disorder with depression, as he does not have or nearly approximate total occupational and social impairment due to such disorder.  Clearly the Veteran is very much less than totally impaired socially.  He has a good marriage, goes out to social events and for errands, speaks with his sister once a month, helps his wife maintain her health, enjoys visits with friends, the GAFs have been mostly of 60, with the lowest being 50, and he has manners, as reflected by his thanking the examiner in 2012 for his help on his behalf at the end of that examination.  The preponderance of the evidence also indicates that the Veteran's psychiatric symptoms do not result in total occupational impairment.  While he has been awarded a total disability rating for compensation based upon individual unemployability due to service-connected disabilities, that is based on inability to obtain or retain substantially gainful employment, whereas total occupational impairment contemplated by a 100 percent schedular rating under 38 C.F.R. § 4.130 contemplates complete inability to work.  The examiner in 2011 felt that he was not unemployable due to the service-connected disability at issue, and the examiner in 2012/2013 indicated that it was unclear that he had severe impairment in basic occupational skills and ability to complete even basic occupational tasks.  The examiner indicated that it may require him to obtain employment in an occupational environment that is slow-paced and has clearly defined employment duties.  The GAF scores reported during the appeal period have ranged from 50 to 60 and are indicative of moderate to serious impairments in social or occupational functioning; they do not support total occupational impairment either.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected generalized anxiety disorder with depression.  It is manifested by some, but not total, occupational and social impairment.  The rating criteria contemplate the impairment shown; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).
	

ORDER

A disability rating in excess of 70 percent for generalized anxiety disorder with depression is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


